DETAILED ACTION
CLAIMS 1-40 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-8, 11-26, and 33-34
 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sipes, JR. et al., US 2016/0020911 Al, (“Sipes”; Cited by Applicant on IDS dated 5/28/2019).
Regarding Claim 1,
 A direct current (DC) power distribution system comprising: (Fig. 1C, Elements 103, 104, 105, and 121-129; See also Fig. 7A) 
a passive splitter that comprises: (Fig. 1, element 7A; See also Fig. 1C elements 104 or 105) 
The Power Insertion Device further includes a power supply 406 (e.g., configured to provide 48-55 V (DC) and 200-1000 W based on a 110 VAC and up to 20 A input).” ) and
a plurality of output ports that are configured to provide a first plurality of DC power outputs to corresponding ones of a plurality of power only devices; (Fig. 7A, elements 705 and 612; See also [0081] –[0082]) and
 an active splitter that comprises: (Fig. 1, element 7A; See also Fig. 1C elements 104 or 105)
an input port that is configured to receive a second DC power input (Fig. 1B, element 103; See also Fig. 1C, element 103 and element labeled “Hybrid Fiber/Power Cable”; See also Fig. 7A, element labeled “Hybrid Fiber/Power Cable”; See also [0062] “The Power Insertion Device further includes a power supply 406 (e.g., configured to provide 48-55 V (DC) and 200-1000 W based on a 110 VAC and up to 20 A input).” ) and network data corresponding to at least one network communications data channel; ([0070] “by using hybrid fiber/power cables, the fiber optic communications network is able to provide the ability to communicate at 1 Gbs and higher speeds, while at the same time providing client end devices ( such as monitors, lighting and other computing devices) with power.”) and
 a plurality of output ports that are configured to provide a second plurality of DC power outputs and network communications data to corresponding ones of a plurality of power and/or data devices. (Fig. 7A, elements 704, 710, and 720; See also [0081] – [0082])  
Regarding Claim 2,
 Sipes teaches wherein the input port of the passive splitter is configured to receive the first DC power input via at least one pair of conductors in a network communication cable.  (Fig. 16, elements 1618, 1614, and 1610; See also [0148] “two power ports 1610 (for positive and negative terminal connections)”) 
Regarding Claim 3,
 Sipes teaches wherein the input port of the passive splitter is configured to receive the first DC power input and a third DC power input over respective pairs of conductors in a network communication cable.  ([0134] “In an exemplary aspect of the office space scenario, combinations of multiple hybrid fiber-power cables ( or, e.g., a hybrid fiber-power cable with a power-only cable) may be used to provide about 200 W to power end devices … In certain instances, depending on output power requirements, multiple hybrid cables may be used as inputs into a box that contains multiple connection interface devices to provide the multi-outlet power strip.” Emphasis added.)
Regarding Claim 4,
 Sipes teaches wherein the first and third DC power inputs include a same power capacity and have a same voltage, ([0062] “The Power Insertion Device further includes a power supply 406 (e.g., configured to provide 48-55 V (DC) and 200-1000 W based on a 110 VAC and up to 20 A input)” i.e. the power provided over the hybrid cable may be configured to have the same power and voltage levels.) and
wherein the passive splitter further comprises a power combining circuit that is operable to receive the first and third DC power inputs and to provide a combined internal DC power output. ([0063] “multiple hybrid cables may be used to supply the end device with the requisite power (e.g., a Connection Interface device connected to the high-wattage TV may take as input two hybrid fiber/power cables, one of which is used for both data and power, and the other of which is used for only power….” Emphasis added; See also [0134];
i.e. the power provided is combined to provide a high power signal – internal DC power output giving the claim the BRI –) 
Regarding Claim 5,
 Sipes teaches wherein the passive splitter further comprises a power conversion circuit that is configured to receive the combined internal DC power output and to generate at least one of the first plurality of DC power outputs that are provided to corresponding ones of the plurality of output ports, ([0134] “In an exemplary aspect of the office space scenario, combinations of multiple hybrid fiber-power cables ( or, e.g., a hybrid fiber-power cable with a power-only cable) may be used to provide about 200 W to power end devices … In certain instances, depending on output power requirements, multiple hybrid cables may be used as inputs into a box that contains multiple connection interface devices to provide the multi-outlet power strip.” Emphasis added.)and
wherein the power conversion circuit comprises a DC to DC conversion circuit that generates the at least one of the first plurality of DC power outputs at a different respective voltage than that of the combined internal DC power output. (Fig. 11, element 1116; Fig. 12, element 1216; Fig. 13, element 1320)  
Regarding Claim 6,
 Sipes teaches The DC power distribution system of Claim 1,
wherein ones of the plurality of output ports in the passive splitter include at least two different connector types, (Fig.  7A, elements 705 and 612; See also Fig. 1C element 105 and 104; See also “”) 
wherein voltage levels of corresponding ones of the first plurality of DC power outputs is determined based on the respective connector types, ([0081] “a plurality of interfaces … RJ-45 Connection 704 configured for a PD end device 702, an RJ-45 Connector 705 for providing only power to an end device 706 via an Ethernet connection, and a power output ( such as the power output 612 from FIG. 6) for providing power to an end device 707 via a different type of power connection … a Universal Serial Bus (USB) connector 710 for providing power and/or data to an end device 711 that is USE-compatible. For the end USB device 711, power may be provided via a conventional USB Power protocol (with the Connection Interface device 700 acting as a PD to request power from the Power Insertion Device or PSE …  may rely on a USB Type-C ( or "USB-C") interface and the accompanying USB 3 .1 standard and USB Power Delivery Standard to provide both power and data to a USB Type-C-compatible end device.”;
See also [0075]-[0078];
i.e. based on which connector is used, a corresponding power negotiation protocol is used to allocate power – voltage levels of the DC power outlets giving the claim the BRI –) and wherein the voltage levels of at least two of the first plurality of DC power outputs are different from one another.  ([0031] “Further, it will be appreciated that the different end devices shown in FIG. lC having different respective power and data requirements can be provisioned with different corresponding data rates and power levels ….” Emphasis added. See also [0075]-[0078] and [0081]) 
Regarding Claim 7,
 Sipes teaches wherein ones of the plurality of output ports are configured to provide different amounts of power to respective ones of the plurality of DC power outputs.  ([0031] “Further, it will be appreciated that the different end devices shown in FIG. lC having different respective power and data requirements can be provisioned with different corresponding data rates and power levels ….” Emphasis added. See also  [0075]-[0078] and [0081]).
Regarding Claim 8,
 Sipes teaches further comprising a communications network switch that includes a plurality of switch output ports, (Fig 1A, element 103, 110, and unpictured network switch collectively; See also Fig. 4, elements 406, 404, 402, 405; See also [0062] “each pair of fibers in the fiber-only connection input into the Power Insertion Device may be patched through to a respective separate hybrid power/fiber cable output from the Power Insertion Device (along with a second strain relief component 405 corresponding to the output connections), with power and data both being carried along each of the hybrid power/fiber cables.” Emphasis added. i.e. the power insertion device converts data communications ports from a network switch to hybrid power/network ports) 
wherein a first switch output port of the plurality of switch output ports is configured to provide the first DC power input to the passive splitter using a first network communication cable, ([0061] – [0062] “the Power Insertion Device acts as a Power Serving Equipment (PSE) and is able to provide hundreds of Watts of power delivery over each of a plurality of hybrid power/fiber cables to end devices with low voltage drop … includes a power supply 406 (e.g., configured to provide 48-55 V (DC) and 200-1000 W based on a 110 VAC and up to 20 A input).”) and
wherein a second switch output port of the plurality of switch output ports is configured to provide the second DC power input to the active splitter using a second network communication cable([0061] – [0062] “the Power Insertion Device acts as a Power Serving Equipment (PSE) and is able to provide hundreds of Watts of power delivery over each of a plurality of hybrid power/fiber cables to end devices with low voltage drop … includes a power supply 406 (e.g., configured to provide 48-55 V (DC) and 200-1000 W based on a 110 VAC and up to 20 A input).”) 
Regarding Claim 11,
 Sipes teaches wherein the second switch output port of the plurality of switch output ports is configured to provide network data to the active splitter over the second network communication cable.  ([0070] “by using hybrid fiber/power cables, the fiber optic communications network is able to provide the ability to communicate at 1 Gbs and higher speeds, while at the same time providing client end devices ( such as monitors, lighting and other computing devices) with power.”)
Regarding Claim 12,
 Sipes teaches wherein the input port of the active splitter is further configured to receive a fourth DC power input, and wherein the second switch output port is further configured to provide the fourth DC power input to the active splitter over respective pairs of conductors in the second network communication cable. (Fig. 7A and [0063] “multiple hybrid cables may be used to supply the end device with the requisite power (e.g., a Connection Interface device connected to the high-wattage TV may take as input two hybrid fiber/power cables, one of which is used for both data and power, and the other of which is used for only power….” Emphasis added; See also [0134];
See also Fig. 16, elements 1618, 1614, and 1610; See also [0148] “two power ports 1610 (for positive and negative terminal connections)”
i.e. multiple input cables may provide power over pairs of conductors)
Regarding Claim 13,
 Sipes teaches wherein the passive splitter further comprises a DC power controller that is configured to determine power requirements corresponding ones of the plurality of power only devices connected to ones of the plurality of output ports.  ([0075] “the Connection Interface device further includes a power splitter 611 and a power output 612. This allows non-PoE devices that nonetheless require power to be powered by the Connection Interface device. The power splitter 611 may include various levels of power and voltage for different non-PoE devices (e.g., 19V for computers/laptops, 110V for TVs, etc.), such that even non-PoE devices can conveniently receive data and power via the Connection Interface device.”;
See also Fig. 11, element 1116 and [0122] – [0124] “connection interface device 1100, with DC-DC converters, that allows a non-PoE end device with a separate power connector to be provided with both data and power ( e.g., a laptop) … DC-DC converter 1116 and a switch 1118. The connection interface device of FIG. 11 uses the switch 1118 to select between multiple output voltages of the DC-DC converter 1116 ….”
i.e. a power only port provided with voltage via a dc/dc converter) 
Regarding Claim 14,
 Sipes teaches wherein the DC power controller is further configured to monitor power usage at each of the plurality of output ports.  (Fig. 8B; See also [0102] “Voltage references and comparators that use the voltage references to evaluate the inputs from the voltage sensing circuitry and the current sensing circuitry in order to ascertain whether the values represented by those inputs fit certain criteria (e.g., to determine if the end device connected to the Connection Interface device is a PD, and/or further to determine whether a PoE power application cycle is complete such that PoE power is being provided).” Emphasis added. i.e. power at the output ports is monitored.) 
Regarding Claim 15,
 Sipes teaches wherein the plurality of output ports comprise a plurality of modular output ports that are selected and installed to provide a given combination of output ports having selected ones of different connector types, voltage levels and/or power capacities.  (Fig. 7A; See also [0081] – [0082] “Further other connector(s) 720 for power and/or data may be incorporated into the Connection Interface device 700 as well, and it will be appreciated that various embodiments of the Connection Interface device 700 may include various combinations of the depicted interfaces and/ or other interfaces.”) 
Regarding Claim 16,
 Sipes teaches wherein the passive splitter comprises a plurality of passive splitters that are configured to receive DC power inputs via respective input ports and that are configured to provide respective pluralities of DC power outputs to corresponding ones of power only devices. (Fig. [0082] “Further other connector(s) 720 for power and/or data may be incorporated into the Connection Interface device 700 as well, and it will be appreciated that various embodiments of the Connection Interface device 700 may include various combinations of the depicted interfaces and/ or other interfaces”) 
Regarding Claim 17,
 Sipes teaches  further comprising a communications network switch that includes a plurality of switch output ports, (Fig 1A, element 103, 110, and unpictured network switch collectively; See also Fig. 4, elements 406, 404, 402, 405; See also [0062] “each pair of fibers in the fiber-only connection input into the Power Insertion Device may be patched through to a respective separate hybrid power/fiber cable output from the Power Insertion Device (along with a second strain relief component 405 corresponding to the output connections), with power and data both being carried along each of the hybrid power/fiber cables.” Emphasis added. i.e. the power insertion device converts data communications ports from a network switch to hybrid power/network ports)
wherein each of the plurality of passive splitters is coupled to a respective one of the plurality of switch output ports to receive the corresponding DC power input to the respective passive splitter from the communications network switch using first network communication cables, and (Fig. 1.C, elements connecting element 103 to elements 104 and 105) 
wherein the active splitter is coupled to another one of the plurality of switch output ports of the communications network switch to receive the DC power input and the network data using a second network communication cable. (Fig. 1.C, elements connecting element 103 to elements 104 and 105)
Regarding Claim 18,
 Sipes teaches further comprising a communications network switch that includes a plurality of switch output ports, (Fig 1A, element 103, 110, and unpictured network switch collectively; See also Fig. 4, elements 406, 404, 402, 405; See also [0062] “each pair of fibers in the fiber-only connection input into the Power Insertion Device may be patched through to a respective separate hybrid power/fiber cable output from the Power Insertion Device (along with a second strain relief component 405 corresponding to the output connections), with power and data both being carried along each of the hybrid power/fiber cables.” Emphasis added. i.e. the power insertion device converts data communications ports from a network switch to hybrid power/network ports)
wherein a first one of the plurality of passive splitters is coupled to one of the plurality of switch output ports to receive the corresponding DC power input to the passive splitter using a first network communication cable, and (Fig. 1.C, elements connecting element 103 to elements 104 and 105)
wherein a second one of the plurality of passive splitters is coupled to one of the plurality of output ports of the first passive splitter using a second network communication cable. (Fig. 1.C, elements connecting element 103 to elements 104 and 105)
Regarding Claim 19,
 Sipes teaches wherein at least one of the first plurality of DC power outputs is configured to be connected to one of the plurality of power only devices, (Fig. 7A elements 612 and 705 and 720) 
wherein the second one of the plurality of passive splitters comprises a second plurality of DC power outputs, and (Fig. 7A; See also Fig. 1C elements 104 and 105) 
wherein at least one of the second plurality of DC power outputs is configured to be connected to another one of the plurality of power only devices. (Fig. 7A elements 612 and 705 and 720)
Regarding Claim 20,
 Sipes teaches wherein the passive splitter further comprises an electrical energy storage device that is operable to store electrical energy for the passive splitter.  (Figs. 7A and 8A as well as [0086] – [0093] “Components of the exemplary Connection Interface device depicted in FIG. 8A include … Energy storage that can store sufficient energy to power the requisite circuitry during periods of transition between operational states of the Connection Interface device.”) 
Regarding Claim 21,
 Sipes teaches wherein the passive splitter further comprises a stored power port that is coupled to the electrical energy storage device and that is configured to receive electrical power into the passive splitter therefrom.  (Fig. 8A, element labeled energy storage depicted connecting to the element labeled control circuitry; See also [0093];  i.e. the energy storage provides power over the connection – stored power port giving the claim the BRI – to the rest of the circuit) 
Regarding Claim 22,
 Sipes teaches wherein the passive splitter further comprises an electrical power generator that is coupled to the electrical energy storage device and that is configured to generate electrical energy for storing in the electrical energy storage device.  (Fig. 8A, element labeled power conversion depicted as providing power to element labeled energy storage; ) 
Regarding Claim 23,
 Sipes teaches wherein the active splitter further comprises an electrical energy storage device that is operable to store electrical energy for the active splitter.  (Figs. 7A and 8A as well as [0086] – [0093] “Components of the exemplary Connection Interface device depicted in FIG. 8A include … Energy storage that can store sufficient energy to power the requisite circuitry during periods of transition between operational states of the Connection Interface device.”)
Regarding Claim 24,
 Sipes teaches wherein the active splitter further comprises a stored power port that is coupled to the electrical energy storage device and that is configured to receive electrical power into the active splitter therefrom. (Fig. 8A, element labeled energy storage depicted connecting to the element labeled control circuitry; See also [0093];  i.e. the energy storage provides power over the connection – stored power port giving the claim the BRI – to the rest of the circuit) 
Regarding Claim 25,
 Sipes teaches wherein the active splitter further comprises an electrical power generator that is coupled to the electrical energy storage device and that is configured to generate electrical energy for storing in the electrical energy storage device.  .  (Fig. 8A, element labeled power conversion depicted as providing power to element labeled energy storage; )
Claim(s) 26, 28-34, and 36-40
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 1. Specifically:
Claim(s) 26 and 33 correspond(s) to claim(s) 1; and	
Claim(s) 28 and 36 correspond(s) to claim(s) 4;
Claim(s) 29 and 37 correspond(s) to claim(s) 5;
Claim(s) 30 and 38 correspond(s) to claim(s) 5;
Claim(s) 31 and 39 correspond(s) to claim(s) 6;
Claim(s) 32 and 40 correspond(s) to claim(s) 7;

Therefore claim(s) 26, 28-34,  and 36-40 is/are rejected under the same reasoning set forth above over Sipes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 9 and 27
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipes, JR. et al., US 2016/0020911 Al, (“Sipes”; Cited by Applicant on IDS dated 5/28/2019) in view of Stanford, US 2006/0210057 Al, (“Stanford”)
Regarding Claim 9,
 Sipes teaches wherein the input port of the passive splitter is further configured to receive a third DC power input, and ([0134] “In an exemplary aspect of the office space scenario, combinations of multiple hybrid fiber-power cables ( or, e.g., a hybrid fiber-power cable with a power-only cable) may be used to provide about 200 W to power end devices … In certain instances, depending on output power requirements, multiple hybrid cables may be used as inputs into a box that contains multiple connection interface devices to provide the multi-outlet power strip.” Emphasis added.)
Sipes does not teach wherein the first switch output port is further configured to provide the third DC power input to the passive splitter over respective pairs of conductors in the first network communication cable.  
multiple different types of connections may branch out from the power insertion device ( e.g., hybrid fiber-power cables, power-only copper cables, hybrid cables in which only one or the other of the fiber and power portions are used, etc.). In certain instances, the power portion of the fiberpower cable ( e.g., a copper wire), may be used for both power and low-level communications.” Sipes at [0133].
Stanford teaches wherein the first switch output port is further configured to provide the third DC power input to the passive splitter over respective pairs of conductors in the first network communication cable.  (Stanford [0024] – [0026] “to supply power over a communication link including a first wire set composed of first and second pairs of conductors and a second wire set composed of third and fourth pairs of conductors: [0025] establishing power over the first wire set, and [0026] thereafter, establishing power over the second wire set.” i.e. a single communication cable may be used to provide power over a plurality of pairs of conductors in the cable) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stanford with the teaching of Sipes as both references are directed to controlling power in computing systems. Moreover Stanford improves on Sipes teaching of providing power over multiple hybrid or copper cables (Sipes  [0133] – [0134]) by teaching a powered network cable which utilizes additional pairs to provide power to an end device, reducing cable resistance and heat dissipation thus improving power delivery in the system. (Stanford [0038] and [0010] – [0011])  
Claim(s) 27
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 9. Therefore claim(s) 27 is/are rejected under the same reasoning set forth above over Sipes in view of Stanford.
Claim(s) 10 and 35
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipes, JR. et al., US 2016/0020911 Al, (“Sipes”; Cited by Applicant on IDS dated 5/28/2019)  in view of Picard, US 2013/0219195 Al, (“Picard”).
Regarding Claim 10,
 Sipes does not teach wherein the communications network switch provides two power circuits at each of the plurality of switch output ports, wherein the each of the plurality of switch output ports is configured to receive a network communication cable that includes four pairs of conductors, and  
wherein a first one of the two power circuits is conducted via a first two pairs of the four pairs of conductors and a second one of the two power circuits is conducted via a second two pairs of the other one of the two power circuits.
Note, however, that Sipes goes on to teach  “multiple different types of connections may branch out from the power insertion device ( e.g., hybrid fiber-power cables, power-only copper cables, hybrid cables in which only one or the other of the fiber and power portions are used, etc.). In certain instances, the power portion of the fiberpower cable ( e.g., a copper wire), may be used for both power and low-level communications.” Sipes at [0133].
Picard teaches wherein the communications network switch provides two power circuits at each of the plurality of switch output ports, (Picard Fig. 1, element 114 and element 116; See also [0014] “ The data pairs 114 are sometimes referred to as a first port 114 and the power pairs 116 are sometimes referred to as the second port 116”) 
wherein the each of the plurality of switch output ports is configured to receive a network communication cable that includes four pairs of conductors, and (Fig1, element 106) 
wherein a first one of the two power circuits is conducted via a first two pairs of the four pairs of conductors and a second one of the two power circuits is conducted via a second two pairs of the other one of the two power circuits.  ([0030] “The power is applied to the powered device 104 using all four pairs in the ethernet cable 106 ….”; See also [0023] “a new class, class five, is described herein that enables power to be transferred to the powered device 104 using all four pairs in the ethernet cable 106. By using all four pairs, more power may be delivered to the powered device 104. In some embodiments, up to 70 watts may be delivered to the powered device 104.” Emphasis added.) 

Claim(s) 35
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 10. Therefore claim(s) 35 is/are rejected under the same reasoning set forth above over Sipes in view of Picard.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schindler, US 2006/0112288 Al, for its teaching of providing variable power levels to POE devices; and
Penning, US 2008/0168283 Al for its teaching of a POE distribution system that allows for variable power sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Brian J Corcoran/             Examiner, Art Unit 2187              

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187